FILE COPY




                                        M A N D A T E

TO THE COUNTY COURT AT LAW NO 6 OF EL PASO COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on December 9, 2020, the cause
upon appeal to revise or reverse your judgment between

              JOSEPH O. LOPEZ,                                          Appellant,

No. 08-19-00123-CV                     and

           THE CITY OF EL PASO,                                         Appellee,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all costs

for which let execution issue. This decision shall be certified below for observance

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this March 12, 2021.

                                                   Elizabeth G. Flores, Clerk




Trial Court No. 2018DCV1047